DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3 and 7-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20150131041 A1 (Moriwaki; Hiroyuki).


    PNG
    media_image1.png
    376
    607
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    359
    604
    media_image2.png
    Greyscale

Per claims 1 and 7-9, Moriwaki teaches a liquid crystal display panel [see figure 10], comprising: an array substrate [21] and a color filter substrate opposite to each other [31]; and a sealant between the array substrate and the color filter substrate [40]; wherein a contact surface of at least one of the array substrate and the color filter substrate in contact with the sealant is provided with a concave-convex structure [25,28,32]; wherein the color filter substrate further comprises a black matrix layer between the second base substrate and the planarization layer [33]; a contact surface of the black matrix layer in contact with the planarization layer is provided with a third concave-convex  structure [the contact surface including the sides and the top surface of the black matrix 33 which for a convex shape] corresponding to the second concave-convex structure in a region corresponding [construed to mean in a region relating to the sealant] to the sealant [see figure 14, reference number 33, the blocking layer corresponds to the seal region]; and a thickness of the planarization layer is uniform in the region corresponding to the sealant [see figure 14].
Per claim 2, Moriwaki teaches the liquid crystal display panel according to claim 1, wherein the array substrate comprises a first base substrate [21] and a passivation layer at one side of the first base substrate facing the color filter substrate [25]; and the concave-convex structure comprises a first concave-convex structure on a contact surface of the passivation layer in contact with the sealant [see contact near reference number 25].  
[31] and a planarization layer at one side of the second base substrate facing the array substrate [37]; and the concave-convex structure comprises a second concave-convex structure on a contact surface of the planarization layer in contact with the sealant [see figure 14, the contact near reference number 36].  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20150131041 A1 (Moriwaki; Hiroyuki) in view of US 20130308082 A1 (Liu; Ming et al.)

    PNG
    media_image3.png
    235
    442
    media_image3.png
    Greyscale

Per claim 5, Moriwaki teaches the liquid crystal display panel according to claim 1, wherein the concave-convex structure comprises a first concave-convex structure and a second concave-convex structure; the first concave-convex structure is on the contact surface of the array substrate in contact with the sealant [25], and the second concave-convex structure is on the contact [37]; and a position of a concave part of the first concave-convex structure is opposite to a position of a concave part of the second concave-convex structure [see figures 10 and 14].
Moriwaki does not teach the convex patterns contacting the seal on both the upper and lower substrate and the lower convex structure contacting the lower substrate.  However, Liu teaches convex structuring contacting both substrate and the seal.  See figure 2.  Improved seal adhesion between the seal and substrates would have been an expected benefit.  Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine Liu with Moriwaki. 
Per claim 6, Moriwaki in view of Liu teach the liquid crystal display panel according to claim 5, wherein an orthographic projection of the concave part of the first concave-convex structure on the color filter substrate is superposed with the concave part of the second concave-convex structure [see figures 10, 14, and 2].  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Response to Arguments
Applicant's arguments filed 12/3/20 have been fully considered but they are not persuasive.  Applicant argues that 
A) the black matrixes (33) are arranged in the display area (D), not in the seal region (SL), and the black matrixes (33) are arranged at intervals. In other word, there is no black matrix in the seal region (SL) of Moriwaki, and 

Regarding the black matrix placement, since region is defined as an indefinite area, the black matrix is placed in the periphery region outside the display region which is construed to be the sealant region.  
Regarding the concave-convex, the convex structure is formed by the black matrix itself the concave is the counterpart surface of the planarization layer.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A DUDEK whose telephone number is (571)272-2290.  The examiner can normally be reached on Monday-Thursday 6:30-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JAMES A DUDEK/Primary Examiner, Art Unit 2871